DEL SOLE, J.,
dissenting.
¶ 1 I agree with the Majority in concluding that 42 Pa.C.S.A. § 6323, Informal adjustment, is only applicable before a petition is filed. I also agree that 42 Pa. C.S.A. § 6340(b) requires the district attorney’s consent and that this matter is appealable.
¶ 2 However, I believe that the trial court’s disposition is authorized and supported by the record. J.H.B. admitted the delinquent acts. The trial court found, on the record, that the acts were proven beyond a reasonable doubt. N.T., 9/3/99, at 5. I would characterize this finding as a de jure finding of delinquency pursuant to 42 Pa.C.S.A. .§ 6341(b). This section provides:
Finding of delinquency. — If the court finds on proof beyond a reasonable doubt that the child committed the acts by reason of which he is alleged to be delinquent it shall enter such a finding on the record and it shall then proceed immediately or at a postponed hearing, ... to hear evidence as to whether the child is in need of treatment.
42 Pa.C.S.A. § 6341(b).
¶3 Accordingly, no procedural steps have been missed. The trial court, after making the finding of delinquency, fashioned a disposition in accordance with the provisions of 42 Pa.C.S.A. §§ 6352(a)(1) and 6351(a)(2)(i). Therefore, while the trial court improperly termed its disposition an “informal adjustment,” it was in fact a statutorily-sanctioned remedy following an adjudication of delinquency. Accordingly, I would affirm.